Order issued January 4, 2013




                                             In The
                                  uurI uf Appia1i
                         .Fi1tIi 9jfrirt 01 exa.i at 3a11ai
                                      No. 05-13-0001 5-CV


                          IN RE ROGELIO A. MARTINEZ, Relator


                  Original Proceeding from the 416th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 416-50404-07


                                         ORDER
                       Beibre Justices Moselcv. Lang-Miers. and Fillmore


       Based on the Courts opinion ofthis date, we DENY relator’s petition fbr writofhabeas corpus.

We ORDER that relator bear the costs of this original proceeding.




                                                      ROBERT M, FILLMORE
                                                      JUSTICE